In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________

           No. 02-18-00479-CR
      ___________________________

    CHAD PIERCE COFFEY, Appellant

                     V.

           THE STATE OF TEXAS


   On Appeal from the 213th District Court
          Tarrant County, Texas
        Trial Court No. 1543453D


  Before Sudderth, C.J.; Gabriel and Kerr, JJ.
Memorandum Opinion by Chief Justice Sudderth
                               MEMORANDUM OPINION

       Appellant Chad Pierce Coffey pleaded guilty to possession of a controlled

substance of less than one gram (methamphetamine) pursuant to a plea bargain and

now attempts to appeal this conviction.         On November 6, 2018, and again on

December 11, 2018, we notified appellant that the trial court’s certification of his right

to appeal states that this is a plea-bargain case and that he has no right of appeal and

has waived the right of appeal. We informed appellant that unless he or any party

desiring to continue the appeal filed with the court a response showing grounds for

continuing the appeal, the appeal would be dismissed. See Tex. R. App. P. 25.2(a)(2),

(d), 44.3. We have received no response. Therefore, we dismiss the appeal. See Tex.

R. App. P. 25.2(d), 43.2(f).




                                                       /s/ Bonnie Sudderth
                                                       Bonnie Sudderth
                                                       Chief Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: February 28, 2019




                                            2